Case 8:19-cv-01604-JLS-KES Document 37 Filed 04/30/20 Page 1 of 2 Page ID #:202


   1
   2
   3
   4
   5
   6
   7
   8
                            UNITED STATES DISTRICT COURT
   9
            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 10
 11
        SCORE-RIGHT PUBLISHING,               )   CASE NO. 8:19-cv-01604-JLS-KES
 12     LLC, a California limited liability   )
        corporation,                          )   Honorable Josephine L. Staton
 13                                           )   Courtroom: 10A
                     Plaintiff,               )
 14                                           )   ORDER DISMISSING ENTIRE
              vs.                             )   CASE WITH PREJUDICE
 15                                           )
        DENNIS MURPHY, an individual;         )
 16     NATIONAL JUNIOR                       )
        BASKETBALL LEAGUE, a non-             )
 17     profit Corporation and DOES 1         )
        through 10;                           )
 18                                           )
                     Defendants.              )
 19                                           )
 20
 21
 22
 23
 24
 25
 26
 27
 28


                       ORDER DISMISSING ENTIRE CASE WITH PREJUDICE
Case 8:19-cv-01604-JLS-KES Document 37 Filed 04/30/20 Page 2 of 2 Page ID #:203


   1                                            ORDER
   2         The Court, having reviewed the foregoing Stipulation, and good cause
   3   appearing therefor:
   4         IT IS HEREBY ORDERED that Case No. 8:19-cv-01604-JLS-KES is
   5   dismissed with prejudice in its entirety, with each party to bear their own costs and
   6   attorneys’ fees.
   7
   8
   9     Dated: 04/30/2020
 10                                                JOSEPHINE L. STATON
                                                 ________________________________
 11                                              HON. JOSEPHINE L. STATON
                                                 JUDGE OF THE UNITED STATES
 12                                              DISTRICT COURT
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                          ORDER DISMISSING ENTIRE CASE WITH PREJUDICE
